 1 Mathew  K. Higbee, Esq., SBN 241380
   Ryan E. Carreon, Esq., SBN 311668
 2 HIGBEE    & ASSOCIATES
   1504 Brookhollow Dr., Suite 112
   Santa Ana, CA 92705
 3 (714) 617-8336
   (714) 597-6729 facsimile
 4 mhigbee@higbeeassociates.com
 5 rcarreon@higbeeassociates.com
 6 Attorney for Plaintiff,
   JEFFERY R. WERNER,
 7
 8                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10 JEFFERY R. WERNER,                     Case No. 2:20-cv-1024

11                            Plaintiff,          COMPLAINT FOR DAMAGES AND
     v.                                           INJUNCTIVE RELIEF
12   RED BLUE MEDIA INC.; and DOES                (1) COPYRIGHT INFRINGEMENT
13   1-10, inclusive,

14                            Defendant.
                                                  DEMAND FOR JURY TRIAL
15
16
17                           JURISDICTION AND VENUE
18        1.      This is a civil action seeking damages and injunction relief for
19 copyright infringement under the Copyright Act of the United States, 17 U.S.C. §
20 101 et seq.
21        2.      This Court has subject matter jurisdiction over Plaintiff’s claims for
22 copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1338(a).
23        3.      This court has personal jurisdiction over Defendant because
24 Defendant is physically present and has a place of business in the state of
25 California, Defendant’s acts of infringement complained of herein occurred in the
26 state of California, Defendant’s acts of infringement were directed towards the state
27 of California, and Defendant caused injury to Plaintiff within the state of California.
28        4.      Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and

          COMPLAINT FOR DAMAGES               1
 1 1400(a) because Defendant resides and a substantial part of the acts and omissions
 2 giving rise to the claims occurred in this judicial district.
 3                                     PARTIES
 4         5.      Plaintiff Jeffery R. Werner (“Werner”) resides in Los Angeles,
 5 California and is a professional photographer by trade.
 6         6.      Defendant Red Blue Media, Inc. (“Defendant”) is a Delaware
 7 corporation with a place of business is Los Angeles County.
 8         7.      Plaintiff is unaware of the true names and capacities of the Defendants
 9 sued herein as DOES 1 through 10, inclusive, and for that reason, sues such
10 Defendants under such fictitious names. Plaintiff is informed and believes and on
11 that basis alleges that such fictitiously named Defendants are responsible in some
12 manner for the occurrences herein alleged, and that Plaintiff’s damages as herein
13 alleged were proximately caused by the conduct of said Defendants. Plaintiff will
14 seek to amend the complaint when the names and capacities of such fictitiously
15 named Defendants are ascertained. As alleged herein, “Defendant” shall mean all
16 named Defendants and all fictitiously named Defendants.
17                             FACTUAL ALLEGATIONS
18                              Plaintiff Jeffery R. Werner
19         8.      Werner has over 35 years experience as a professional photographer.
20 His work has appeared in publications such as Life, Time, Newsweek, People, Marie
21 Claire, FHM, Smithsonian, Playboy, Maxim, In Touch, Daily Mail, Penthouse, and
22 many others.
23         9.      Werner is primarily known for his specialty work in capturing video
24 and photographs of dangerous stunts, and is the only photographer inducted into the
25 Stuntworld Hall of Fame. His work has been featured on such television shows as
26 That’s Incredible!, The World’s Greatest Stunts, Stuntmasters, Guinness World
27 Record Spectaculars, Ripley’s Believe It Or Not, and I Dare You.
28         10.     In addition to his stunt work, Werner is well known for his work with

         COMPLAINT FOR DAMAGES                  2
 1 exotic animals, sideshow eccentricities, and people who have overcome incredible
 2 obstacles. The uniqueness of Werner’s portfolio has resulted in substantial licensing
 3 opportunities for his work, which he relies on to research and fund future shoots.
 4        11.     Werner is the president of the editorial syndication agency, Incredible
 5 Features, Inc. (“Incredible Features”), through which Werner distributes and
 6 syndicates his and other photographer’s works.
 7        12.     Werner is the author and rights holder to a single photograph of Adam
 8 Ramos, owner of FemSkin, a company specializing in the manufacture of custom
 9 rubber body suits, and three photographs of ‘Robby’ a 70-year old retired real estate
10 agent and FemSkin customer who goes by the alter ego ‘Sherry’ while wearing his
11 custom bodysuit manufactured by FemSkin (collectively the “FemSkin Images”).
12 FemSkin caters to a unique subculture known as ‘maskers’, or ‘rubber dollers,’
13 predominantly comprising of men who dress up in full body suits to make them
14 look like female dolls.
15        13.     Werner registered the FemSkin Images with the United States
16 Copyright Office, registration number VAu 1-165-412.
17        14.     Werner is the author and rights holder to three photographs of Jackie
18 Samuel a professional cuddler who operates a business called “The Snuggery”
19 (“Snuggery Images”).
20        15.     Werner registered the Snuggery Images with the United States
21 Copyright Office, registration number VAu 1-119-467.
22        16.     Werner is the author and rights holder to a photograph of Dillie the
23 Deer a fully domesticated deer that shares a house with her owners (“Dillie
24 Image”).
25        17.     Werner registered the Dillie Image with the United States Copyright
26 Office, registration number VAu 1-009-693.
27        18.     Werner is the author and rights holder to a photograph of Goatee, a
28 surfing goat. (“Surfing Goat Image”).

         COMPLAINT FOR DAMAGES               3
 1         19.     Werner registered the Surfing Goat Image with the United States
 2 Copyright Office, registration number VA 1-803-445.
 3         20.     Werner is the author and rights holder to four photographs of Sydney
 4 Smith, who wears a set of brass rings around her neck in order to deliberately
 5 stretch it to look like a giraffe. (“Giraffe Woman Images”).
 6         21.     Werner registered the Giraffe Woman Images with the United States
 7 Copyright Office, registration numbers VAu 1-191-141, VAu 1-253-880, and VAu
 8 1-276-595.
 9         22.     The above referenced photographs shall be collectively referred to as
10 the Images. Attached hereto as Exhibit A are true and correct copies of the Images
11 with their respective registration certificates.
12                             Defendant Red Blue Media Inc.
13         23.     Defendant Red Blue Media Inc. is a digital media entertainment
14 company that specializes in social content creation and distribution.
15         24.     Defendant owns and operates the websites www.guff.com and
16 www.memes.com (“Defendant’s Websites”).
17         25.     On information and belief, Defendant has over 50 million social
18 media follows and has a monthly reach of over 500 million people.
19         26.     Defendant’s Websites primarily consist of content colloquially known
20 as known as “clickbait.”
21         27.     As the name implies, “clickbait” is generally defined as content
22 whose main purpose is to attract attention and encourage Internet users to click on a
23 link to a particular web page thereby maximizing revenue for the website owner
24 from advertisers who pay for unique visitor impressions. “Clickbait” is generally
25 produced with minimal effort, especially at the expense of quality or accuracy, by
26 relying on misappropriated and unoriginal content coupled with sensationalist
27 headlines.
28

         COMPLAINT FOR DAMAGES                 4
 1                             Defendant’s Infringing Conduct
 2        28.      On or about August 2018, Werner discovered a number of
 3 unauthorized uses of his Images on Defendant’s Websites.
 4        29.      Specifically, Werner discovered an article on www.guff.com titled “A
 5 Look Inside the Secret World of the Men Who Transform Into Living Latex Dolls”
 6 featuring the FemSkin Images. Werner noticed that two of the FemSkin Images in
 7 the article contained a watermark “Incredible Features/Barcroft” identifying
 8 Werner’s company Incredible Features and its authorized European sublicensing
 9 agent Barcroft Media. See https://bit.ly/2FcshOp.
10        30.      Werner also discovered an archived article on www.memes.com from
11 2016 titled “Professional Cuddler” featuring one of the Snuggery Images, an article
12 on www.guff.com titled “Meet 20 People Who Will Give You Job Envy” featuring
13 one of the Sunggery Images, and an article on www.guff.com titled “Cuddle Cafes
14 Are Becoming Popular in Japan” featuring one of the Snuggery Images. See
15 https://bit.ly/2ObTZPy, https://bit.ly/2UL85K8, and https://bit.ly/2CquQM9.
16        31.      Werner also discovered an article on www.guff.com titled “YOU
17 Don’t Belong on a Surfboard!” featuring the Surfing Goat Image. See
18 https://bit.ly/2CsbuX1.
19        32.      Werner also discovered an article on www.memes.com titled “These
20 Exotic Pets Will Surprise You” featuring the Dillie Image.
21        33.      Werner also discovered an article on www.guff.com titled “This
22 'Giraffe Woman' Stretched Her Neck For 5 Years And Now The Rings Are Coming
23 Off” featuring the Giraffe Woman Images. See https://bit.ly/2udq4NF.
24        34.      Collectively these will be referred to as the Infringing Articles.
25        35.      True and correct copies of the Infringing Articles are attached hereto
26 as Exhibit B.
27        36.      Prior to discovering these unauthorized uses, Werner was not aware
28 of Defendant nor was he aware of Defendant’s Website.

         COMPLAINT FOR DAMAGES                  5
 1         37.    After discovering the unauthorized uses of his Images on Defendant’s
 2 Websites, International Intellectual Property, Inc. (IIPI), an intellectual property
 3 licensing agency retained by Werner and Incredible Features to purposes of
 4 identifying unauthorized use of Werner’s Images, sent multiple cease and desist
 5 letters to Defendant’s CEO and designated agent Christopher Rosiak.
 6         38.    The first such cease and desist letter was sent to Defendant on August
 7 22, 2019 via priority mail.
 8         39.    Attached hereto as Exhibit C is a true and correct copy of the August
 9 22, 2019 cease and desist letter sent to Defendant.
10         40.    On August 23, 2018, the cease and desist letter was delivered, with
11 Rosiak having signed for the delivery on behalf of Defendant.
12         41.    Attached hereto as Exhibit D is a true and correct copy of the proof of
13 delivery provided from the USPS.
14         42.    IIPI subsequently sent additional cease and desist letters to Defendant.
15         43.    Despite actual receipt of the cease and desist letters sent by IIPI on
16 behalf of Werner, Defendant did not remove any of the Images from either of
17 Defendant’s Websites.
18         44.    As of the date of this Complaint, the many of the Images still remain
19 displayed on Defendant’s Websites.
20         45.    Attached hereto as Exhibit E are true and correct screenshots of the
21 Images still being displayed on Defendant’s Websites.
22                            FIRST CAUSE OF ACTION
                             COPYRIGHT INFRINGEMENT
23                               17 U.S.C. § 101 et seq.
24         46.    Plaintiff incorporates by reference all of the above paragraphs of this
25 Complaint as though fully stated herein.
26         47.    Plaintiff did not consent to, authorize, permit, or allow in any manner
27 the said use of Plaintiff’s unique and original Images.
28         48.    Plaintiff is informed and believes and thereon alleges that the

         COMPLAINT FOR DAMAGES                6
 1 Defendant willfully infringed upon Plaintiff’s copyrighted Images in violation of
 2 Title 17 of the U.S. Code, in that it used, published, communicated, benefited
 3 through, posted, publicized, and otherwise held out to the public for commercial
 4 benefit, the original and unique Images of the Plaintiff without Plaintiff’s consent
 5 by using them in the Infringing Articles on Defendant’s Websites.
 6         49.    Plaintiff has no record of Defendant ever purchasing a license.
 7         50.    As a result of Defendant’s violations of Title 17 of the U.S. Code,
 8 Plaintiff is entitled to any actual damages and disgorgement of profits pursuant to
 9 17 U.S.C. §504(b), or statutory damages in an amount up to $150,000.00 per
10 infringement pursuant to 17 U.S.C. § 504(c).
11         51.    As a result of the Defendant’s violations of Title 17 of the U.S. Code,
12 the court in its discretion may allow the recovery of full costs as well as reasonable
13 attorney’s fees and costs pursuant to 17 U.S.C § 505 from Defendant.
14         52.    Plaintiff is also entitled to injunctive relief to prevent or restrain
15 infringement of his copyright pursuant to 17 U.S.C. § 502.
16                                PRAYER FOR RELIEF
17 WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
18         1.     For a finding that Defendant infringed Plaintiff’s copyright interest in
19 the Images by copying and displaying without a license or consent;
20         2.     For an award of actual damages and disgorgement of all of
21 Defendant’s profits attributable to the infringement as provided by 17 U.S.C. § 504
22 in an amount to be proven or, in the alternative, at Plaintiff’s election, an award for
23 statutory damages against Defendant in an amount up to $150,000.00 for each
24 infringement pursuant to 17 U.S.C. § 504(c), whichever is larger;
25         3.     For an order pursuant to 17 U.S.C. § 502(a) enjoining Defendant from
26 any infringing use of any of Plaintiff’s works;
27         4.     For costs of litigation and reasonable attorney’s fees against
28 Defendant pursuant to 17 U.S.C. § 505;

         COMPLAINT FOR DAMAGES                7
 1        5.    For pre judgment interest as permitted by law; and
 2        6.    For any other relief the Court deems just and proper.
 3
 4 Dated: January 31, 2020                      Respectfully submitted,
 5                                              /s/ Ryan E. Carreon
                                                Ryan E. Carreon, Esq.
 6                                              Cal. Bar No. 311668
                                                HIGBEE & ASSOCIATES
 7                                              1504 Brookhollow Dr., Ste 112
                                                Santa Ana, CA 92705-5418
 8                                              (714) 617-8336
                                                (714) 597-6559 facsimile
 9                                              Counsel for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        COMPLAINT FOR DAMAGES              8
 1                             DEMAND FOR JURY TRIAL
 2         Plaintiff, Jeffrey R. Werner hereby demands a jury trial in the above matter.
 3
     Dated: January 31, 2020                       Respectfully submitted,
 4
                                                   /s/ Ryan E. Carreon
 5                                                 Ryan E. Carreon, Esq.
                                                   Cal. Bar No. 311668
 6                                                 HIGBEE & ASSOCIATES
                                                   1504 Brookhollow Dr., Ste 112
 7                                                 Santa Ana, CA 92705-5418
                                                   (714) 617-8336
 8                                                 (714) 597-6559 facsimile
                                                   Counsel for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

         COMPLAINT FOR DAMAGES                9
